Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 12, 2021 has been entered. Claims 1-19 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blochmann (CN104552891, English Translation provided) in view of Ulrich Lappe (CN101856869, English translation provided).
Regarding claims 1-2, Blochmann teaches that, as illustrated in Figs. 1-6, a system for transforming a plastic parison into a plastic container according to the present invention includes a transport device for transporting the plastic parison along a predetermined transport path. In this example, the transport device includes a movable base station support at least indirectly mounted on a fixed base support, the base support having a plurality of the transformation stations mounted thereon, and the transformation stations are included in any. In this case, a blow molding device is formed in which the plastic parison can be transformed 
Bolchmann discloses that, in the present embodiment, a detecting device (i.e. detecting device 46, page 24, line 6) can be provided which detects the movement of the gripping device (page 9, lines 1-2 from bottom).  Bolchmann discloses that, in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5). Further, Bolchmann discloses that, in the present embodiment, the above-mentioned mark may be, for example, a barcode, a two-dimensional code, an RFID tag or the like. Preferably, such markings can be contactlessly retrieved. Preferably, the markers or value features of the markers are introduced into the control device of the machine, respectively (page 18, lines 9-11). Thus, there is an RFID detecting device in the system (related to claim 2).
However, Bolchmann does not give some detailed info about the identification device for blow moulds such as where it is placed/installed. In the same field of endeavor, blowing mould machine, Lappe discloses that, as illustrated in Figs. 1-2, an identification device (Fig. 1, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchmann to incorporate the teachings of Lappe to provide the identification device to the changing device to establish which of the plurality of the transforming stations is the specific predetermined transforming station for receiving from the changing device the assigned one of the blow mould devices.  Doing so would be possible to provide accurate info for operators to exchange blow moulds without contacting blowing moulds.
Regarding claim 14, Bolchmann discloses that, in the system an identification of the blow mould devices is carried out to enable an individual association of the blow mould devices with the transforming stations, regardless of whether the blow mould devices are incorrectly placed in a magazine that is constructed and arranged for being introduced into a working region of the changing device (i.e., in the present embodiment, a detecting device (i.e. detecting device 46, page 24, line 6) can be provided which detects the movement of the gripping device (page 9, lines 1-2 from bottom); in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the .
Claims 7-10, 12-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blochmann in view of Ulrich Lappe.
Regarding claims 7, 10 and 12, Blochmann teaches that, as illustrated in Figs. 1-6, a method for transforming a plastic parison into a plastic container according to the present invention includes a transport device for transporting the plastic parison along a predetermined transport path. In this example, the transport device includes a movable base station support at least indirectly mounted on a fixed base support, the base support having a plurality of the transformation stations mounted thereon, and the transformation stations are included in any. In this case, a blow molding device is formed in which the plastic parison can be transformed into the plastic container. In this example, these blow molding devices are mounted on a blow mold support. Preferably, these blow mould supports are preferably parts of a single transformation station, whereby these blow mould supports are preferably mountable indirectly on the base station support (Page 2, Lines 8-15 from bottom). Further, the present invention indicates an operational method for a system for deforming a plastic parison into a plastic container. During the operational operation of the system, the plastic parison is transported by a plurality of transformation stations along a predetermined transport path and expanded under the action of a flowable medium, particularly a gaseous medium, to form a 
Bolchmann discloses that, in the present embodiment, a detecting device (i.e. detecting device 46, page 24, line 6) can be provided which detects the movement of the gripping device (page 9, lines 1-2 from bottom).  Bolchmann discloses that, in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5). Further, Bolchmann discloses that, in the present embodiment, the above-mentioned mark may be, for example, a barcode, a two-dimensional code, an RFID tag or the like. Preferably, such markings can be contactlessly retrieved. Preferably, the markers or value features of the markers are introduced into the control device of the machine, respectively (page 18, lines 9-11). Thus, there is an RFID detecting device in the system.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchmann to incorporate the teachings of Lappe to provide the identification device to the changing device to establish which of the plurality of the transforming stations is the specific predetermined transforming station for receiving from the changing device the assigned one of the blow mould devices.  Doing so would be possible to provide accurate info for operators to exchange blow moulds without contacting blowing moulds.
Regarding claim 8, Blochmann teaches, as illustrated in Figs. 9-10, the method for transforming a plastic parison into a plastic container. At least, one gripping device (i.e. reference numeral 52 denotes a holding device for holding and transporting the blow molding device. Page 27, Line 6 from bottom) grips at least one blow mould device in an upper region relative to a longitudinal direction of the blow mould device.
9, Blochmann discloses that, as illustrated in Fig. 11, multiple changing devices (40a-40c) is for gripping blow mould devices/parts.
Regarding claim 13, Blochmann discloses that, as illustrated in Fig. 12, the base parts of the blow mould device are turned with respect to an axis which is perpendicular to longitudinal direction of the containers.
Regarding claim 17, Bolchmann discloses that, in the system an identification of the blow mould devices is carried out to enable an individual association of the blow mould devices with the transforming stations, regardless of whether the blow mould devices are incorrectly placed in a magazine that is constructed and arranged for being introduced into a working region of the changing device (i.e., in the present embodiment, a detecting device (i.e. detecting device 46, page 24, line 6) can be provided which detects the movement of the gripping device (page 9, lines 1-2 from bottom); in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5); in the present embodiment, the above-mentioned mark may be, for example, a barcode, a two-dimensional code, an RFID tag or the like. Preferably, such markings can be contactlessly retrieved. Preferably, the markers or value features of the markers are introduced into the control device of the machine, respectively (page 18, lines 9-11)).
Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 1.
Regarding claims 3-5 and 15, Blochmann in the combination teaches the system for transforming plastic parisons to plastic containers with a changing device. Blochmann discloses that, as illustrated in Fig. 11, multiple changing devices (40a-40c) is for gripping blow mould devices. However, Bolchmann does not explicitly disclose the changing device has two gripping devices for gripping blow mould devices and blow mould parts. In the same field of endeavor, reshaping plastic preforms, Voth teaches that, as illustrated in Figs. 1-4, the changing arm 54 (see Col. 22, Lines 2-3) of the changing device 40 (see Col. 21, Line 38) has at least two changeable elements 51 and 53 are provided and arranged together on arm 54. As such, changeable element 51 or treatment head 53 respectively can be used for changing the blow mold and treatment element 51 can be used for changing heating mandrels (Col. 22, Lines 29-34). Stated another way, Voth teaches that in one changing arm 54 of the changing device 40, multiple changeable elements can be disposed to achieve different functions. As shown in Figs. 3 and 4, two gripping devices/heads 51 and 53 are arranged on a common rotatable carrier (i.e. arm 54) (related claim 5). The technique of by disposing multiple changeable elements having different functions is within common knowledge of ordinary skilled artisan and would only have provided predictable result of not replacing the arm 54 of the changing device 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Voth to have one changeable element having a function of gripping individual blow mould parts. The claim would have been obvious because a particular known technique (having one changeable element for gripping individual blow mould parts) was recognized as part of the ordinary capabilities of one skilled in the art. KSR 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Voth to provide one changing device to grip both blow mould device and individual blow mould parts on a common rotatable carrier.  By doing so, it would be possible the treatment heads 51 and 53 do not have to be replaced in the robot arm 54, as recognized by Voth (Col. 22, Lines 29-36).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann, Lappe and Voth et al as applied to claim 3 above, further in view of Derouault et al (US Patent No. 6,769,895, filed on Dec. 26, 2000).
Regarding claim 6, the combination of Blochmann, Lappe and Voth et al teaches the system for transforming plastic parisons to plastic containers with a changing device. However, the combination does not disclose a position detecting device for detecting a geometric position of blow moulds or blow mould parts. In the same field of endeavor, machine for blow-molding containers, Derouault teaches that, as illustrated in Figs. 1 and 3, ss can be seen in the figures, the blow-molding station according to the invention also has a device for detecting 70 an angular position of reference of the preform. In the example selected, this is an optical device that can detect a reference mark made on the neck 18 of the preform 14. For example, the device could have a laser beam aimed tangentially at the neck of the preform, and it is then able to detect a reference mark in relief 72 made on the preform (Col. 6, Lines 3-10). 
.
Claim 16  is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 1 above, further in view of Neubauer et al. (CN204417097, filed on June 17, 2014, English Translation provided).
Regarding claim 16.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 9 above, further in view of Voth.
Regarding claim 18, Blochmann in the combination teaches the system for transforming plastic parisons to plastic containers with a changing device. Blochmann discloses that, as illustrated in Fig. 11, multiple changing devices (40a-40c) is for gripping blow mould devices. However, Bolchmann does not explicitly disclose the changing device has two gripping devices for gripping blow mould devices and blow mould parts. In the same field of endeavor, reshaping plastic preforms, Voth teaches that, as illustrated in Figs. 1-4, the changing arm 54 (see Col. 22, Lines 2-3) of the changing device 40 (see Col. 21, Line 38) has at least two changeable elements 51 and 53 are provided and arranged together on arm 54. As such, changeable element 51 or treatment head 53 respectively can be used for changing the blow mold and treatment element 51 can be used for changing heating mandrels (Col. 22, Lines 29-34). Stated another way, Voth teaches that in one changing arm 54 of the changing device 40, multiple changeable elements can be disposed to achieve different functions. As shown in Figs. 3 and 4, two gripping devices/heads 51 and 53 are arranged on a common rotatable carrier (i.e. arm 54). The technique of by disposing multiple changeable elements having different functions is within common knowledge of ordinary skilled artisan and would only have provided predictable result of not replacing the arm 54 of the changing device 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Voth to have one changeable element having a function of gripping individual blow mould parts. The claim would have been obvious because a particular known technique (having one changeable element for gripping individual blow mould parts) was recognized as 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Voth to provide one changing device to grip both blow mould device and individual blow mould parts on a common rotatable carrier.  By doing so, it would be possible the treatment heads 51 and 53 do not have to be replaced in the robot arm 54, as recognized by Voth (Col. 22, Lines 29-36).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 7 above, further in view of Derouault et al.
Regarding claim 11, Blochmann in the combination teaches the method for transforming plastic parisons to plastic containers with a changing device. However, Blochmann does not disclose a position detecting device for detecting a geometric position of blow moulds or blow mould parts. In the same field of endeavor, machine for blow-molding containers, Derouault teaches that (as illustrated in Figs. 1 and 3), as can be seen in the figures, the blow-molding station according to the invention also has a device for detecting 70 an angular position of reference of the preform. In the example selected, this is an optical device that can detect a reference mark made on the neck 18 of the preform 14. For example, the device could have a laser beam aimed tangentially at the neck of the preform, and it is then able to detect a reference mark in relief 72 made on the preform (Col. 6, Lines 3-10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate .
Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 7 above, further in view of Neubauer et al..
Regarding claim 19, Bolchmann in the combination does not disclose that in the system the RFID detection device has a read and/or write module. In the same field of endeavor (for identification of item), Neubauer teaches that, the RFID chip can also be rewritable and in particular has a memory on which information about a certain number of filling processes that have been performed in the past is stored (page 11, lines 3-4). Thus, Neubauer teaches that, in the system the RFID detection device (i.e. reading device 90, page 26, line 5 from bottom) has a read module, wherein the reading module recognizes RFID tags on the blow mould devices. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Neubauer to provide the reading device with a read and/or write module to identify the molding devices or parts via RFID chips.  By doing so, it would be possible to effectively and efficiently control the changing process of the molding parts.
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered. 
In response to applicant’s arguments in claims 1 and 7 that in the teachings of Lappe the RFID chip 5 is a detection device (pg. 7, line 5 from bottom in the remarks from applicant filed on March 12, 2021), it is not persuasive. The RFID chip 5 (pg. 6, line 232 in the 
Regarding arguments in claims 1 and 7 that since no suggestion can be made of modifying Blochmann’s changing device to include an RFID detection device, this combination at best would result in the identification of blow moulds, regardless of Blochmann’s changing device, but does not identify which transforming station that a particular blow mould should correspond, it is not persuasive. As applicant admitted, Blochmann discloses the concept of the changing device and Lappe discloses the concept of the identification device. For one of ordinary skilled in the art, it would have been obvious to modify the changing device disclosed by Blochmann with the detection device disclosed by Lappe to come out the claimed limitations in claim 1 of the current application.
Furthermore, Lappe discloses the claimed invention except for making the identification device portable explicitly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Lappe, since it has been held that making an old device portable or movable without producing any new or unexpected results involves only routine skill in the art. One would have been motivated to make the identification device portable in order to impart an alternative design option in the blow molding machine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741